Detailed Office Action
	Applicant’s amendments/arguments and Affiant’s affidavit of 9/1/2021 have been entered and fully considered. Claims 16-21, 23-24, 26, and 29-34 are amended. Claims 1-15, 22, 25, and 27 are cancelled. Claim 28 is withdrawn from examination. Claim 16-21, 23-24, 26, and 28-34 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The Examiner has carefully considered the arguments and affidavit of 9/1/2021 and has found these arguments to be persuasive. The 35 USC 103 rejections previously set forth in the non-final office action of 3/17/2021 are withdrawn. As the result this office action is a second non-final.
The Examiner has carefully considered independent claim 16 and has found that the limitation of “modifying the flow path of the polyester based polymer melt such that the local pressure increases thereby increasing the crystallization temperature where the local pressure is applied to at least the given processing temperature of the polyester based polymer melt” is not enabled. Therefore, this limitation, claim 16, and its dependent claims are rejected under 35 USC 112(a) section below. Additionally, the Examiner has rejected this limitation and their respective claims under section 35 USC 112(b) below for being indefinite.
Claim Objections
Claims 18, 20, 23, 24, 26, 29, 32, and 33 are objected to because of the following informalities:
Claims 18 and 29, line 2: replace “above 0 to 500 MPa above” with “0 to 500 MPa above”.
Claim 20, line 2: replace “a semifinal shape” with “the semifinal shape”. This limitation is already recited in claim 16, line 3.
Claim 20, line 3: add “of” before “at least 0.375”.
Claims 23, 26, and 32, line 4: add “a” before “required critical sheer”.
Claim 24, line 5: replace “Mw” with “MW”.
Claims 18 and 29 (line 4): replace the limitation "the given melt processing temperature" with “the given processing temperature”, to be consistent with the same limitation in claim 16, line 4.
Claim 32 is identical to claim 23 and similarly depends on claim 21. Claim 32 should be deleted.
Claim 33 is identical to claim 24 and similarly depends on claim 21. Claim 33 should be deleted. Note that the phrase “the cross-over point between storage modulus G'(ω) and loss modulus G"(ω)” in claim 24 is simply a definition of crossover frequency that is applicable to claim 33 as well and does not add any new limitation to claim 24. 
  	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21, 23-24, 26, and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998), MPEP 2164.01 (a).
Claim 16, lines 7-10 recites: modifying the flow path of the polyester based polymer melt such that the local pressure increases thereby increasing the crystallization temperature where the local pressure is applied to at least the given processing temperature of the polyester based polymer melt. Note that claim 18 also recites similar limitation with an additional limitation of “preferably”. 
As stated by the Applicant/Affiant (see affidavit of 9/1/2021, page 8, item 36), one of ordinary skill knows that because the polymer is a melt (liquid), the melt processing temperature must be greater than the melt point of the polyester (WAND factor D). Therefore, the given processing temperature has to be at least equal to the melting temperature, if not higher.
The state of art (WAND factor C) relating the melting point and crystallization onset temperature of the claimed polymer (polyester or PET) is discussed in detail by HE ("Crystallization of polypropylene, nylon-66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter HE. 
The relevant Figure 9 of HE is pasted below to facilitate the discussion. As seen, increasing the pressure increases both the melting point and the onset of crystallization temperature by the same amount. No amount of pressure increase can cause the crystallization temperature to cross the melting temperature in order to satisfy the claimed limitation above. This in contrast to the claimed limitation.
Regarding the breath of the claim (WAND factor A) and the nature of the invention (WAND factor B), instant claims 16 and 18 require the crystallization temperature being greater than or equal to the melt processing temperature, which is contradictory to the state of the art as discussed.
Regarding level of predictability (WAND factor E), as discussed under the state of art, one of ordinary skill in the art is appraised of the relation between crystallization temperature and melting point. Based on the current knowledge, the limitation in dispute 
No amount of direction is provided by the inventor to assist one of ordinary skill in the art (WAND factor F). There are no working examples that plots melting point and crystallization temperature as a function of pressure that can enable the limitations in dispute (WAND factor H).
There will be an undue amount of experimentations needed by one of ordinary skill in the art to determine the claimed relationship of crystallization temperature to pressure and melting point (WAND factor H), since the state of art shows that crystallization temperature does not cross the melting point at the expected and tested pressure ranges.
Claim 17-21, 23-24, 26, 29-34 are also rejected since they depend on claim 16.

    PNG
    media_image1.png
    570
    736
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21, 23-24, 26, and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
modifying the flow path of the polyester based polymer melt such that the local pressure increases thereby increasing the crystallization temperature where the local pressure is applied to at least the given processing temperature of the polyester based polymer melt”, necessitates that the crystallization temperature equals or exceeds the melt temperature. As discussed above, this is in contradiction with the known state of art.
As such one of ordinary skill in the art is not appraised on the pressure condition(s) under which crystallization temperature crosses over the melting temperature. As such these claims and their dependent claims 17-21, 23-24, 26, 29-34 are unclear, indefinite, and rejected.
For the purpose of examination, the Examiner interprets this limitation as reciting that once the flow path of polymer is modified, certain molecules of the polymer orient in such a way that localized crystallization can be attributed to them and not that the crystallization temperature has reached.
Claim 16 recites the limitation "the resin" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets this limitation as polyester based polymer. Claims 17-21, 23-24, 26, 29-34 are dependent on claim 16 and are rejected as well.
Claim 16 recites the limitation "the applied local shear" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets this limitation as “applied shear”. Claims 17-21, 23-24, 26, 29-34 are dependent on claim 16 and are rejected as well.

Regarding claims 18 and 29, the phrase "preferably" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Moreover, claim 18 recites a narrow recitation after “preferably” (temperature reaching melting), and the claim also recites, before “preferably”, that the temperature is approaching melting point which is a broader statement of the range/limitation. This claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim 20 recites the limitation "said polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets this limitation as polyester based polymer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 21, 23-24, 26, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIRCX (WO 2010/060641), hereinafter DIRCX as evidenced by HE ("Crystallization of polypropylene, nylon-66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter HE. Note that the italicized text below are the instant claims.
Regarding claim 16, DIRCX discloses a method for manufacturing a polymer article {[abstract]} comprising: 
injecting a semi-crystallizable polyester based polymer melt in a flow path for converting it into a semifinal shape {[P1, line 20] note PET is a polyester (see instant specification page 12 last ¶), [P1, lines 27-29] note teaching on injection and PET being semi-crystalline, [P1, line 12-13] note the preform is the semifinal shape, [P5, line 11] note the hot runner provide the flow path for the melt},
wherein the polyester based polymer melt is converted at a given local pressure and a given processing temperature {inherent, there will always be a given processing temperature and pressure},
wherein at ambient pressure said given processing temperature is higher than the crystallization temperature of the polyester based polymer at ambient pressure as determined from the corresponding PVT graph of the resin {note that as stated by the Applicant/Affiant (see affidavit of 9/1/2021, page 8, item 36), one of ordinary skill knows that because the polymer is a melt (liquid), the melt processing temperature must be greater than the melt point of the polyester, note that as evidenced by HE the melt [FIG. 9] also see discussion above under section 112(a), [P 1049, right col] note utilization of PVT}
modifying the flow path of the polyester based polymer melt such that the local pressure increases thereby increasing the crystallization temperature where the local pressure is applied to at least the given processing temperature of the polyester based polymer melt {note sections 112(a) and 112(b) above for interpretation of this limitation, [P6, lines 16-25] note teaching on various modification of flow path (i.e. geometrical configuration of the hot runner), note that hot runner provides the flow path, note that as interpreted in section 112(b) above since DIRCX modifies the flow path, certain molecules of the polymer orient in such a way that localized crystallization can occur, [P12, lines 1-3] note change into a thread like configuration that is an indication of crystallization, [P11, lines 22-28] and [P12, lines 1-3] note teaching on higher static pressure in certain locations that lead to elongation of certain particles and thus as interpreted under 112(b) results in local crystallization}.
and comprising injecting the polyester based polymer into a preform mold for converting the polyester based polymer into a preform {[P2, lines 15-20] note that introduction into the mold is done via injection as it is apparent from the title of DIRCX’s invention},
while applying a shear and/or extensional deformation on the polyester based polymer melt {[P1, line 9-10], [P2, line 25-26] note application of local shear},
wherein applying the shear and/or extension deformation on the polyester based polymer melt comprises selectively modifying the flow path of the polyester based polymer melt as a function of a local pressure profile over at least part of the flow path {[P7, lines 6-14], [P8, lines 6-8 and lines 25-27] note selection of amount of shear, note also that as shown above modifying the flow path result in differential pressure},
said local pressure profile being determined as a function of optimized response of the polyester based polymer melt to the applied local shear or extensional deformation over at least said part of the flow path {[P2, lines 9-13], [P4, lines 25-29] note that as disclosed in the instant specification (page 14, 3rd ¶; page 18, 5th ¶) the optimized response is the effectiveness of applying shear in changing morphology; this is what DIRCX teaches as well}. 
Regarding claim 17 DIRCX as evidenced by HE discloses wherein said given processing temperature is within a range of 5 to 40 ºC higher than the crystallization temperature of the polymer resin at ambient pressure as determined from the corresponding PVT graph of the resin {note that as evidenced by HE the melt or processing temperature is higher by about 30 ºC across the tested pressure ranges (see Figure 9 of HE)}. 
Regarding claim 21, DIRCX discloses wherein selectively modifying the flow path is within a hot runner system {[P5, lines 9-12]}.
Regarding claims 23, 26, and 32, and based on the Examiner’s interpretation of these limitations in the non-final office action of 7/3/2019 (see page 3), and final office action of 3/13/2013 (see page 4), DIRCX discloses with said local pressure profile being determined as a function of required critical shear over at least said part of the flow path {note claim 16 analysis above and it was shown the DIRCX selects a shear and subsequently a pressure profile ([P8, lines 6-8 and lines 25-27]), thus based on the 
Regarding claims 24, 33, and 34, and based on the Examiner’s interpretation of these limitations in the non-final office action of 7/3/2019 (see page 3), final office action of 3/13/2013 (see pages 4 and 5), and Applicant’s agreement with these interpretations (see argument of 9/14/2020, page 9), DIRCX discloses wherein the polyester based polymer melt results from blending or compounding a plurality of polyester polymers with different MW in order to obtain a lower crossover frequency ω1, the cross-over point between storage modulus G' (ω) and loss modulus G" (ω),without substantially increasing the Mw of the obtained blend or compound {[P 10, lines 11-21] note mixing the low and high MW polymer that as admitted by the Applicant meets the limitation}.
The Examiner notes the limitation “in order to obtain a lower crossover frequency ω1 (note the followed limitation is the definition of ω1)” simply express the intended result of process steps positively recited. As the combination DIRCX teaches all the limitations of claims 16, 21, and 23 it is the examiner's position that substantially the same result as claimed will occur i.e., obtaining a lower crossover frequency. 
Notably, Applicant’s specification does not disclose any additional steps (beyond mixing different MW polymers) that results in this lower crossover frequency. If applying the same method steps of DIRCX in substantially the same way to substantially same combination of polymers does not inherently result in lowering this frequency, then a question of scope of enablement and/or omitting essential method limitations can be brought for these claims.
Claims 19 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIRCX as evidenced by HE and further evidenced by GUPTA ("Chapter 7 PET Fibers, Films, and Bottles), hereinafter GUPTA.
Regarding claims 19 and 30, DIRCX as evidenced by HE discloses all the limitations of claims 16 and 17. DIRCX further discloses further comprising biaxially stretching the preform by blowing thereby forming a container {[P1, lines 7-9] note that as evidenced by GUPTA ([P 376, 2nd and 3rd ¶]), blow molding a preform into a container includes biaxial stretching, also note on the figure on this page, the preform stretches from top to bottom and also radially to left and right, thus biaxial, to form the container or bottle}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over DIRCX.
Regarding claims 18 and 29, DIRCX discloses all the limitation of claims 16 and 17 as disclosed above. DIRCX further discloses wherein the applied local pressure is within a range of above 0 to 500 MPa above ambient pressure to increase the crystallization temperature of the polyester based polymer melt towards or preferably to at least the given melt processing temperature {note regarding the limitation with “preferably”, see claim 16, and section 112(a) and 112(b) above, [P14, lines 1-5] the Examiner submit that the injection machine that is used in DIRCX has a location where . 
	In the alternative, DIRCX discloses that across its the flow path modification or geometrical configuration a Bernoulli effect will be established with varying differences in static pressure based on the particle size of the polymer {[P11, lines 22-29 to P12 lines 1-3]}. As shown above under claim 16 analysis, these varying Bernoulli effects lead to different pressure profiles. As such, DIRCX recognizes these pressure profiles as result-effective variable affecting the elongation of particle into a more thread-like configuration or the partial crystallization {[P12, lines 1-3]} as interpreted above under section 112(b).
	It is well established that determination of optimum values of result-effective variables (In this case the effect pressure increase created as the result of modifying flow path on thread like configuration) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the local pressure increase which is a result-effective variable, through routine experimentation to arrive at an optimized response of polyester polymer melt as it flows through this modified path.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over DIRCX as evidenced by GUPTA.
Regarding claim 31, DIRCX, as shown above, discloses all the limitations of claim 18 and 16. DIRCX further discloses further comprising biaxially stretching the preform by blowing thereby forming a container {[P1, lines 7-9] note that as evidenced by GUPTA ([P 376, 2nd and 3rd ¶]), blow molding a preform into a container includes .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21, 23-24, 26, and 29-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-40 of copending Application No. 15/740,995 (hereinafter APPL’995) in view of DIRCX. 
APPL’995 claims all the limitations recited in the instant claims 16-21, 23-24, 26, and 29-34 for polyethylene- and polypropylene-based polymers. DIRCX further discloses that its method is applicable for a range of polymers including PE and PP {[P 12, lines 17-20]}.
Therefore, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated teachings of DIRCX in APPL’995 and thus have rendered the instant claims 16-21, 23-24, 26, and 29-34 obvious.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner notes that, in addition to above, the Applicant needs to overcome the 35 USC 112(a), 112(b), and the double patenting rejections outlined in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/Abbas Rashid/           Supervisory Patent Examiner, Art Unit 1748